TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 18, 2019



                                      NO. 03-19-00472-CV


                                    Willie A. Trent, Appellant

                                                 v.

                                      Alex Brown, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on June 17, 2019. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Appellant shall pay all costs relating to this appeal, both in this Court and in the court below.